Mr. Justice O’Connor delivered the opinion of the court. 2. Statutes, § 148*—when revision operates as repeal. A subsequent statute which revises the whole subject of a former act and is intended as a substitute for it operates as a repeal of the former, although containing no express words of repeal. 3. Taxation, § 665*—what effect of Act of 1898 on prior acts. The provision of Hurd’s Rev. St., ch. 120, sec. 24 (J. & A. ¶¶ 9238), that one failing to file a schedule of his personal property for taxation as therein required shall be guilty of a misdemeanor, is repealed by section 19 of the Act of 1898 (J. & A. ¶ 9534), providing that in such ease the assessor shall list the property at its fair cash value and shall add to such list an amount equal to fifty per cent, of its valuation.